Citation Nr: 0833534	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  07-08 244	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to show 
eligibility for VA benefits based on the veteran's alleged 
active service in the U.S. Armed Forces.


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The appellant claims that he had World War II service in some 
capacity with the U.S. Armed Forces in the Philippines.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2006 determination by the 
Veterans Affairs Regional Office (RO) in Manila, the Republic 
of the Philippines, which denied the veteran's application to 
reopen his claim of eligibility for VA benefits based on his 
alleged active service in the U.S. Armed Forces.  

The Board notes that, in a rating decision issued in May 
1972, the RO denied the veteran's claim of service connection 
for residuals of malaria on the basis that he lacked 
qualifying active service in the U.S. Armed Forces.  This 
decision was not appealed and became final.  See 38 U.S.C.A. 
§ 7104 (West 2002).  The Board does not have jurisdiction to 
consider a claim that has been previously adjudicated unless 
new and material evidence is presented.  See Barnett v. 
Brown, 83 F.3d 1380 (Fed. Cir. 1996).  The Board also notes 
that, in October 2003, it denied the veteran's most recent 
application to reopen a claim of eligibility for VA benefits 
based on his alleged active service in the U.S. Armed Forces 
because he lacked qualifying active service in the U.S. Armed 
Forces.  This decision also was not appealed and became 
final.  Id.  Regardless of the RO's actions, the Board must 
make its own determination as to whether new and material 
evidence has been received to reopen this claim.  That is, 
the Board has a jurisdictional responsibility to consider 
whether a claim should be reopened, regardless of the RO's 
finding.  See Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. 
Cir. 2001).


FINDINGS OF FACT

1.  In October 2003, the Board denied the veteran's 
application to reopen his previously denied claim based on 
the failure to submit new and material evidence 
substantiating his claimed active service in the U.S. Armed 
Forces.

2.  The United States Army Reserve Personnel Command 
(ARPERSCOM, formerly ARPERCEN) certified that the appellant 
had no service as a member of the Philippine Commonwealth 
Army, including the recognized guerrillas, in the service of 
the U.S. Armed Forces.

3.  Evidence received since the October 2003 Board decision 
regarding the veteran's claim is cumulative and redundant of 
the evidence of record at the time of the last prior final 
denial and does not raise a reasonable possibility of 
substantiating the claim.


CONCLUSIONS OF LAW

1.  The October 2003 Board decision is final.  38 U.S.C.A. 
§ 7104 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 
(2007). 

2.  New and material evidence has not been received since 
October 2003 to show that the veteran had service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the U.S. Armed Forces; thus, 
the claim of eligibility for VA benefits based on the 
veteran's alleged active service in the U.S. Armed Forces is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a letter issued in November 2006, VA notified the 
appellant of the information and evidence needed to 
substantiate and complete his claim, including what part of 
that evidence he was to provide and what part VA would 
attempt to obtain for him.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  This letter informed the appellant to 
submit evidence showing that he had valid active service in 
the U.S. Armed Forces and noted other types of evidence the 
veteran could submit in support of his claim.  The veteran 
also was informed of when and where to send the evidence.  
After consideration of the contents of this letter, the Board 
finds that VA substantially has satisfied the requirement 
that the veteran be advised to submit any additional 
information in support of his claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

The November 2006 letter also defined new and material 
evidence, advised the veteran of the reasons for the prior 
denial of the claim of eligibility for VA benefits based on 
his alleged active service in the U.S. Armed Forces, and 
noted the evidence needed to substantiate the underlying 
claim.  That correspondence satisfied the notice requirements 
as defined in Kent v. Nicholson, 20 Vet. App. 1 (2006).

As will be explained below in greater detail, the evidence 
does not support reopening the veteran's claim of eligibility 
for VA benefits based on his alleged active service in the 
U.S. Armed Forces.  Thus, any failure to notify and/or 
develop this claim under the VCAA cannot be considered 
prejudicial to the veteran.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).  The claimant also has had the 
opportunity to submit additional argument and evidence and to 
participate meaningfully in the adjudication process.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Although the notification did not advise the veteran of the 
laws regarding degrees of disability or effective dates for 
any grant of service connection, the Board finds that failure 
to satisfy the duty to notify in that regard is not 
prejudicial.  Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 
2007).  As will be explained below in greater detail, the 
evidence submitted since the last final denial is not new and 
material for purposes of reopening the claim.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Although the 
November 2006 letter was issued to the appellant and his 
service representative after the March 2006 rating decision 
which denied the benefits sought on appeal, as the 
appellant's claim is being denied in this decision, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
appellant.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO.  In August 2006 correspondence, the appellant 
requested a personal hearing and, in September 2006 
correspondence, he indicated that he would be satisfied with 
an informal conference in place of a formal hearing.  A 
September 2006 Report of Contact shows that the appellant had 
a personal interview before a Decision Review Officer.  It 
appears that all known and available records relevant to the 
issue on appeal have been obtained and associated with the 
veteran's claims file; the veteran has not contended 
otherwise.

In October 2001, the RO contacted ARPERSCOM and requested 
that this agency verify whether the appellant had recognized 
service in the U.S. Armed Forces for the purposes of 
eligibility for VA benefits.  ARPERSCOM informed VA in 
February 2002 that the veteran had no such service.  As this 
appeal involves a claim of eligibility for VA benefits based 
on his alleged active service in the U.S. Armed Forces, VA 
examinations are not warranted.  In summary, VA has done 
everything reasonably possible to notify and to assist the 
veteran and no further action is necessary to meet the 
requirements of the VCAA.

This appeal arises out of the appellant's contention that he 
is eligible for VA benefits based on alleged active service 
in the U.S. Armed Forces during World War II.  

The appellant filed his original claim in May 1971.  By 
letter dated in May 1972, the RO denied the appellant's claim 
because he was not a member of the Philippine Commonwealth 
Army inducted into the service of the Armed Forces of the 
United States and also had no recognized guerilla service.  
This letter notified the appellant of what he needed to do if 
he wished to challenge this decision.  

In March 2000, the appellant sought to reopen his previously 
denied claim.  By decision dated in September 2001, the RO 
denied reopening of the appellant's claim based on his 
failure to submit new and material evidence verifying his 
claimed active service in the U.S. Armed Forces.  After the 
veteran perfected a timely appeal, the Board confirmed the 
denial of the veteran's application to reopen in October 
2003.  

In March 2006, the veteran again sought to reopen his 
previously denied claim.  In the currently appealed rating 
decision issued in March 2006, the RO continued the denial of 
VA benefits and found that the veteran had not submitted new 
and material evidence sufficient to reopen the claim.  


Analysis

New and material evidence is defined by regulation, see 38 
C.F.R. § 3.156, which VA amended in 2001.  See 66 Fed. Reg. 
45620- 45632 (August 29, 2001).  The amended version of 
38 C.F.R. § 3.156(a), however, is applicable only to claims 
filed on or after August 29, 2001.  Because the veteran filed 
this application to reopen his claim of recognition of 
claimed active service in the U.S. Armed Forces in March 
2006, the amended version of 38 C.F.R. § 3.156(a) is 
applicable to this case.

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened and 
must raise a reasonable possibility of substantiating the 
claim. 38 C.F.R. § 3.156(a).  In determining whether evidence 
is new and material, the credibility of the new evidence is 
to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

For purposes of eligibility for VA benefits, a veteran is a 
person who served in the active United States military, 
naval, or air service, and who was discharged or released 
under conditions other than dishonorable. 38 U.S.C.A. § 
101(2); 38 C.F.R. § 3.1(d).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerilla service, may constitute recognized service in the 
Armed Forces of the United States for the purposes of 
eligibility for certain VA benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.40, 3.41.  Such service must be certified as 
qualifying by the appropriate military authority.  38 C.F.R. 
§ 3.203.

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214 "Certificate of Release or Discharge 
from Active Duty", or original Certificate of Discharge, 
without verification from the appropriate United States 
service department under the following conditions: (1) the 
evidence is a document issued by the United States service 
department; (2) the document contains the needed information 
as to length, time and character of service; and, (3) in the 
opinion of VA the document is genuine and the information 
contained in it is accurate. 38 C.F.R. § 3.203(a).

In the October 2003 Board decision, VA acknowledged the 
appellant's Philippine service but found that this service 
was not valid for purposes of eligibility for VA benefits.  
Thus, in order to reopen the claim, the appellant must submit 
evidence showing he had service that constituted recognized 
service in the Armed Forces of the United States for the 
purposes of eligibility for VA benefits.  

The newly submitted evidence consists of a document from the 
Veterans Federation of the Philippines dated May 2006 which 
certifies that the appellant is a "bonafide member and at 
the same time a past adjutant of this post."  The appellant 
also has submitted an affidavit dated in September 2006 in 
which two individuals wrote that they served with the 
appellant in the 103rd Squadron (Guerilla) Bn. LGAF against 
the Japanese during World War II.  Also of record is an 
August 2007 Memorandum regarding an attempt to validate the 
appellant's service.  The Board notes that an undated almost 
identical version of this memorandum previously was 
considered in its October 2003 decision.

In April 1972 and October 2001, the RO contacted ARPERSCOM 
and requested that this agency verify whether the appellant 
had service which constituted recognized service in the U.S. 
Armed Forces for the purposes of eligibility for VA benefits.  
In February 2002, the National Personnel Records Center 
(NPRC) responded that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerillas, in the service of the U.S. Armed 
Forces.  

Although the Board notes that the appellant has submitted 
several documents from the Philippines indicating military 
service, there is no U.S. service department record 
indicating that the he had service recognized as active 
service in the U.S. Armed Forces.  For purposes of 
establishing eligibility for veterans' benefits under U.S. 
law, the evidence submitted in support of the appellant's 
claim is outweighed by the NPRC finding that the appellant 
did not have certified service in the U.S. Armed Forces.  VA 
is prohibited from finding, on any basis other than a service 
department document which VA believes to be authentic and 
accurate or service department verification, that a 
particular individual served in the U.S. Armed Forces.  Duro 
v. Derwinski, 2 Vet. App. 530 (1992).

Recognition of service of the appellant by the Philippine 
government may be sufficient for entitlement to benefits from 
that government; however, it is not sufficient to establish 
eligibility for benefits administered by VA.  VA is bound by 
certifications from service departments with jurisdiction 
over U.S. military records.  Here, NPRC has certified that 
the appellant did not have service in the recognized 
guerrillas or any other qualifying military organization.  
There is no additional competent or credible evidence to 
indicate otherwise.  Accordingly, the Board finds that the 
circumstances of the appellant's World War II service do not 
meet the requirements for basic eligibility for VA benefits. 
38 U.S.C.A. §§ 101(2), 107; 38 C.F.R. §§ 3.1(d), 3.3(b)(3), 
3.40, 3.41, 3.203.

With respect to the veteran's application to reopen a claim 
of eligibility for VA benefits based on his alleged active 
service in the U.S. Armed Forces, the Board finds that the 
evidence presented since the October 2003 Board decision is 
new, in that it was not previously of record, but it is not 
material, in that it does not raise a reasonable possibility 
of substantiating the claim.  As noted, the basis of the 
prior final Board denial in October 2003 was that NPRC had 
certified that the appellant did not have service in the 
recognized guerrillas or any other qualifying military 
organization.  There appellant has not submitted additional 
competent or credible evidence to indicate otherwise.  Given 
that none of these new records raise a reasonable possibility 
of substantiating the claim, the evidence is not new and 
material, within the meaning of 38 C.F.R. § 3.156(a), and the 
claim is not reopened.  38 U.S.C.A. § 5108.  The Board 
acknowledges the appellant's contention that he had World War 
II service in some capacity with the U.S. Armed Forces in the 
Philippines.  Nevertheless, VA is bound to follow the 
certifications by the service departments with jurisdiction 
over U.S. military records.  Because new and material 
evidence has not been received, the claim of eligibility for 
VA benefits based on the veteran's alleged active service in 
the U.S. Armed Forces is not reopened.


ORDER

As new and material evidence has not been received, the claim 
of eligibility for VA benefits based on the veteran's alleged 
active service in the U.S. Armed Forces is not reopened.



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


